         Case 1:18-cv-12207-DPW Document 35 Filed 04/18/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 Linda Calloway, Dale Dean, Rose Farella,          Case No. 1:18-cv-12207-DPW
 Jayme Hester, Angelita Pierre-Noel, Dwayne
 Stowe, Mary Kate Rice, Beatrice Friedman,
 Kristen Martin, Shanna Pohlmann, Eric              ORAL ARGUMENT REQUESTED
 Fishon, Joseph Luchetti, and Kathleen
 Fitzgerald, on behalf of themselves and all
 others similarly situated,


                       Plaintiffs,

        v.

 Bose Corporation,

                       Defendant.


    DEFENDANT BOSE CORPORATION’S MOTION TO DISMISS PLAINTIFFS’
     SECOND AMENDED COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Bose Corporation

hereby moves to dismiss Plaintiffs’ Second Amended Complaint in its entirety and with

prejudice for the reasons set forth in the accompanying Memorandum of Law in Support of

Defendant’s Motion to Dismiss and Exhibits, filed contemporaneously.

                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Defendant respectfully requests an oral argument on its

Motion to Dismiss. Defendant believes that oral argument would assist the Court’s decision on

the Motion and would appreciate the opportunity to address any questions the Court may have.
       Case 1:18-cv-12207-DPW Document 35 Filed 04/18/19 Page 2 of 4



Dated: April 18, 2019                 Respectfully submitted,


                                      /s/ Sharyl A. Reisman

                                      Sharyl A. Reisman (pro hac vice)
                                      JONES DAY
                                      250 Vesey Street
                                      New York, NY 10281
                                      Telephone: (212) 326-3939
                                      Facsimile: (212) 755-7306
                                      sareisman@jonesday.com

                                      Christopher M. Morrison (BBO #651335)
                                      JONES DAY
                                      100 High Street, Suite 2100
                                      Boston, MA 02110
                                      Telephone: (617) 449-6895
                                      Facsimile: (617) 449-6999
                                      cmorrison@jonesday.com

                                      Louis A. Chaiten (pro hac vice)
                                      JONES DAY
                                      North Point
                                      901 Lakeside Avenue
                                      Cleveland, OH 44114
                                      Telephone: (216) 586-3939
                                      Facsimile: (216) 579-0212
                                      lachaiten@jonesday.com

                                      Attorneys for Defendant Bose Corporation




                                   -2-
         Case 1:18-cv-12207-DPW Document 35 Filed 04/18/19 Page 3 of 4



                          LOCAL RULE 7.1(a)(2) CERTIFICATION

       I, Sharyl A. Reisman, hereby certify that, pursuant to Local Rule 7.1(a)(2), counsel for

Defendant conferred with Plaintiffs’ counsel and attempted in good faith to resolve or narrow the

issues, and Plaintiffs do not assent to the relief requested herein.



 Dated: April 18, 2019                              /s/ Sharyl A. Reisman
                                                    Sharyl A. Reisman
         Case 1:18-cv-12207-DPW Document 35 Filed 04/18/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, Sharyl A. Reisman, hereby certify that a true copy of the foregoing document filed

through the ECF system will be electronically sent to the registered participants as identified on

the Notice of Electronic Filing on April 18, 2019.




 Dated: April 18, 2019                               /s/ Sharyl A. Reisman
                                                     Sharyl A. Reisman




                                               -4-
